

INVESTMENT MANAGEMENT TRUST AGREEMENT
 
This Agreement is made as of May 13, 2011 by and between Universal Business
Payment Solutions Acquisition Corporation (the “Company”), its principal office
located at Radnor Financial Center, 150 North Radnor-Chester Road, Suite F-200,
Radnor, Pennsylvania 19087, and Continental Stock Transfer & Trust Company (the
“Trustee”) located at 17 Battery Place, New York, New York 10004.
 
WHEREAS, the Company’s registration statement on Form S-1, No. 333-171359 (the
“Registration Statement”), for its initial public offering of securities (the
“IPO”) has been declared effective as of the date hereof (the “Effective Date”)
by the Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and
 
WHEREAS, EarlyBirdCapital, Inc. (“EBC”) is acting as the representative of the
underwriters in the IPO and purchasing 720,000 warrants simultaneously with the
consummation of the Company’s IPO (the “EBC Warrants”);
 
WHEREAS, certain individuals are purchasing 6,240,000 warrants in a private
placement occurring simultaneously with the consummation of the Company’s IPO
(the “Insider Warrants”); and
 
WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Restated Certificate of Incorporation, $72,720,000 of the gross
proceeds of the IPO and sale of the EBC Warrants and the Insider Warrants  (or
$83,196,000 if the underwriters’ over-allotment option is exercised in full)
will be delivered to the Trustee to be deposited and held in a trust account for
the benefit of the Company and the holders of the Company’s common stock, par
value $0.001 per share, issued in the IPO as hereinafter provided (the amount to
be delivered to the Trustee will be referred to herein as the “Property”, the
stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”); and
 
WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;
 
IT IS AGREED:
 
1.           Agreements and Covenants of Trustee.  The Trustee hereby agrees and
covenants to:
 
(a)           Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement in a segregated trust accounts (the “Trust
Account”) established by the Trustee at J.P. Morgan Chase Bank, N.A. and at a
brokerage institution selected by the Trustee that is satisfactory to the
Company;
 
(b)          Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;
 
(c)           In a timely manner, upon the instruction of the Company, to invest
and reinvest the Property in U.S. Treasury Bills (or optionally, U.S. Treasury
securities), having a maturity of 180 days or less;
 
(d)           Collect and receive, when due, all principal and income arising
from the Property, which shall become part of the “Property,” as such term is
used herein;
 
(e)           Notify the Company of all communications received by it with
respect to any Property requiring action by the Company;
 
(f)           Supply any necessary information or documents as may be requested
by the Company in connection with the Company’s preparation of the tax returns
for the Trust Account;
 
(g)          Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company and/or EBC to do so;
 
 
1

--------------------------------------------------------------------------------

 

(h)          Render to the Company, and to such other person as the Company may
instruct, monthly written statements of the activities of and amounts in the
Trust Account reflecting all receipts and disbursements of the Trust Account;
and
 
(i)            Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter (the
“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B hereto, signed on behalf of the Company by its
Chief Executive Officer and Chief Administrative Officer of the Company, and
complete the liquidation of the Trust Account and distribute the Property in the
Trust Account only as directed in the Termination Letter and the other documents
referred to therein; provided, however, that in the event that a Termination
Letter has not been received by the Trustee by the close of business on the
18-month anniversary of the effective date of the Registration Statement (or the
21-month anniversary of the effective date of the Registration Statement if the
Company has executed a letter of intent, memorandum of understanding or
definitive agreement for a business combination within 18 months from the date
of the Registration Statement) (the “Last Date”), the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B hereto and distributed to the public stockholders of
record on the Last Date. The provisions of this Section 1(i) may not be
modified, amended or deleted under any circumstances.
 
2.           Limited Distributions of Income from Trust Account.
 
(a)           Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as Exhibit
C, the Trustee shall distribute to the Company the amount requested by the
Company to cover any income or franchise tax obligation owed by the Company as a
result of interest or other income earned on the funds held in the Trust Account
or to cover any expenses related to working capital requirements of the Company;
 
(b)           Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as Exhibit
D, the Trustee shall distribute to the Company the amount requested by the
Company to cover expenses related to purchasing up to 50% of the Company’s
public shares in connection with seeking stockholder approval of an initial
business combination, as defined in the Registration Statement, pursuant to any
10b5-1 plan, to which the Company is party, as described in the Registration
Statement; and
 
(c)           The limited distributions referred to in Sections 2(a) above shall
be made only from income collected on the Property.  Except as provided in
Section 2(a) and 2(b) above, no other distributions from the Trust Account shall
be permitted except in accordance with Section 1(i) hereof.
 
3.           Agreements and Covenants of the Company.  The Company hereby agrees
and covenants to:
 
(a)           Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chairman of the Board or President.  In all cases, the Company
shall provide EBC with a copy of any Termination Letters and/or any other
correspondence that it issues with respect to any proposed withdrawal from the
Trust Account at the time it issues same.   In addition, except with respect to
its duties under paragraphs 1(i), 2(a) and 2(b) above, the Trustee shall be
entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it in good faith believes to be given by
any one of the persons authorized above to give written instructions, provided
that the Company shall promptly confirm such instructions in writing;
 
(b)           Hold the Trustee harmless and indemnify the Trustee from and
against, any and all documented, out-of-pocket expenses, including reasonable
counsel fees and disbursements, or loss suffered by the Trustee in connection
with any action, suit or other proceeding brought against the Trustee involving
any claim, or in connection with any claim or demand which in any way arises out
of or relates to this Agreement, the services of the Trustee hereunder, or the
Property or any income earned from investment of the Property, except for
expenses and losses resulting from the Trustee’s bad faith, gross negligence or
willful misconduct.  Promptly after the receipt by the Trustee of notice of
demand or claim or the commencement of any action, suit or proceeding, pursuant
to which the Trustee intends to seek indemnification under this paragraph, it
shall notify the Company in writing of such claim (hereinafter referred to as
the “Indemnified Claim”).  The Trustee shall have the right to conduct and
manage the defense against such Indemnified Claim, provided, that the Trustee
shall obtain the consent of the Company with respect to the selection of
counsel, which consent shall not be unreasonably withheld.  The Trustee may not
agree to settle any Indemnified Claim without the prior written consent of the
Company, which consent shall not be unreasonably withheld.  The Company may
participate in such action with its own counsel;
 
 
2

--------------------------------------------------------------------------------

 

(c)           Pay the Trustee the fees set forth on Schedule A hereto, including
an initial acceptance fee, an annual trust administration fee and a transaction
processing fee for each disbursement made pursuant to Section 2(a) and 2(b).  In
addition, if Paying Agent services are required pursuant to Section 1(i), the
Company shall pay the Trustee its usual and customary service fees (it being
expressly understood that the Property shall not be used to pay such fee).  The
Company shall pay the Trustee the initial acceptance fee and first year’s fee at
the consummation of the IPO and thereafter on the anniversary of the Effective
Date.  The Trustee shall refund to the Company the annual fee (on a pro rata
basis) with respect to any period after the liquidation of the Trust Fund.  The
Company shall not be responsible for any other fees or charges of the Trustee
except as set forth in this Section 3(c) and as may be provided in Section 3(b)
hereof (it being expressly understood that the Property shall not be used to
make any payments to the Trustee under such Sections, except to the extent it is
distributed to the Company pursuant to Section 2);
 
(d)           In connection with any vote of the Company’s stockholders
regarding a business combination, as defined in the Registration Statement,
provide to the Trustee an affidavit or certificate of a firm regularly engaged
in the business of soliciting proxies and/or tabulating stockholder votes
verifying the vote of the Company’s stockholders regarding such business
combination.
 
4.           Limitations of Liability.  The Trustee shall have no responsibility
or liability to:
 
(a)           Imply obligations, perform duties, inquire or otherwise be subject
to the provisions of any agreement or document other than this agreement and
that which is expressly set forth herein;
 
(b)           Take any action with respect to the Property, other than as
directed in paragraphs 1 and 2 hereof, and the Trustee shall have no liability
to any party except for liability arising out of its own gross negligence or
willful misconduct;
 
(c)           Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;
 
(d)           Change the investment of any Property, other than in compliance
with paragraph 1(c);
 
(e)           Refund any depreciation in principal of any Property;
 
(f)            Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;
 
(g)           The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its bad faith,
gross negligence or willful misconduct.  The Trustee may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee),
statement, instrument, report or other paper or document (not only as to its due
execution and the validity and effectiveness of its provisions, but also as to
the truth and acceptability of any information therein contained) which is
believed by the Trustee, in good faith, to be genuine and to be signed or
presented by the proper person or persons.  The Trustee shall not be bound by
any notice or demand, or any waiver, modification, termination or rescission of
this Agreement or any of the terms hereof, unless evidenced by a written
instrument delivered to the Trustee signed by the proper party or parties and,
if the duties or rights of the Trustee are affected, unless it shall give its
prior written consent thereto;
 
 
3

--------------------------------------------------------------------------------

 

(h)          Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement;
 
(i)            File information returns with the U.S. Internal Revenue Service
and payee statements with the Company, documenting the taxes payable by the
Company, if any, relating to interest earned on the Property;
 
(j)            Prepare, execute and file tax reports, income or other tax
returns and pay any taxes with respect to income and activities relating to the
Trust Account, regardless of whether such tax is payable by the Trust Account or
the Company (including but not limited to income tax obligations), it being
expressly understood that as set forth in Section 2(a), if there is any income
or other tax obligation relating to the Trust Account or the Property in the
Trust Account, as determined from time to time by the Company and regardless
of  whether such tax is payable by the Company or the Trust, at the written
instruction of the Company, the Trustee shall make funds available in cash from
the Property in the Trust Account an amount specified by the Company as owing to
the applicable taxing authority, which amount shall be paid directly to the
Company by electronic funds transfer, account debit or other method of payment,
and the Company shall forward such payment to the taxing authority; and
 
(k)           Verify calculations, qualify or otherwise approve Company requests
for distributions pursuant to Section 1(i), 2(a) or 2(b) above.
 
5.           Termination.  This Agreement shall terminate as follows:
 
(a)           If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee.  At such time that the Company notifies the Trustee
that a successor trustee has been appointed by the Company and has agreed to
become subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety (90) days of receipt of the resignation notice from the Trustee, the
Trustee may submit an application to have the Property deposited with any court
in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever that arises due to any actions or omissions to act
by any party after such deposit; or
 
(b)           At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).
 
6.           Miscellaneous.
 
(a)           The Company and the Trustee each acknowledge that the Trustee will
follow the procedures set forth below with respect to funds transferred from the
Trust Account.  In executing funds transfers, the Trustee will rely upon the
information provided by the Company, including names, account numbers or other
identifying numbers of a beneficiary, beneficiary’s bank or intermediary
bank.  The Trustee shall not be liable for any loss, liability or expense
resulting from any error in an account number or other identifying number.
 
(b)           The Trustee hereby waives any right, title, interest or claim of
any kind (a “Claim”) or to any monies in the Trust Account, and hereby agrees
not to seek recourse, reimbursement, payment or satisfaction for any Claim
against the funds in the Trust Account for any reason whatsoever.
 
(c)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York.  It may be executed in
several original or facsimile counterparts, each one of which shall constitute
an original, and together shall constitute but one instrument.
 
 
4

--------------------------------------------------------------------------------

 

(d)          This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof.  Except for
Section 1(i) (which may not be amended under any circumstances), this Agreement
or any provision hereof may only be changed, amended or modified by a writing
signed by each of the parties hereto; provided, however, that no such change,
amendment or modification may be made without the prior written consent of
EBC.  As to any claim, cross-claim or counterclaim in any way relating to this
Agreement, each party waives the right to trial by jury.
 
(e)           The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, Borough of Manhattan,
for purposes of resolving any disputes hereunder.
 
(f)           Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by facsimile transmission:
 
if to the Trustee, to:


Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven G. Nelson and Frank Di Paolo
Fax No.:  (212) 509-5150


if to the Company, to:


Universal Business Payment Solutions Acquisition Corporation
c/o UBPS Services, LLC
Radnor Financial Center
150 North Radnor-Chester Road, Suite F-200
Radnor, Pennsylvania 19087
Attn: Bipin C. Shah


in either case with a copy to:


EarlyBirdCapital, Inc.
275 Madison Ave.
27th Floor
New York, New York 10016
Attn: Steve Levine


(g)          This Agreement may not be assigned by the Trustee without the prior
consent of the Company and EBC.
 
(h)          Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated
hereunder.  The Trustee acknowledges and agrees that it shall not make any
claims or proceed against the Trust Account, including by way of set-off, and
shall not be entitled to any funds in the Trust Account under any circumstance.
 
(i)            Each of the Company and the Trustee hereby acknowledge that EBC
is a third party beneficiary of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.
 

 
CONTINENTAL STOCK TRANSFER & TRUST
 
COMPANY, as Trustee
     
By:
/s/ Frank A. DiPaulo
   
Name: Frank A. Di Paulo
   
Title:   Trust Officer
     
UNIVERSAL BUSINESS PAYMENT SOLUTIONS
 
ACQUISITIONS CORPORATION
     
By:
/s/ Bipin C. Shah
   
Name: Bipin C. Shah
   
Title:   Chief Executive Officer



[Signature Page to Investment Management Trust Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
[Letterhead of Company]
 
[Insert date]


Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson
 
 
Re:
Trust Account No.[    ]Termination Letter

 
Gentlemen:
 
Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Universal Business Payment Solutions Acquisition Corporation (the “Company”) and
Continental Stock Transfer & Trust Company (the “Trustee”), dated as of
____________, 2011(the “Trust Agreement”), this is to advise you that the
Company has entered into an agreement (the “Business Agreement”) with
________________ (the “Target Business”) to consummate a business combination
with Target Business (a “Business Combination”) on or about [ insert date
].  The Company shall notify you at least 48 hours in advance of the actual date
of the consummation of the Business Combination (the “Consummation Date”).
 
In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account on [insert date] and to transfer the
proceeds into the trust checking account at J.P. Morgan Chase Bank to the effect
that, on the Consummation Date, all of funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct on the Consummation Date.  It is acknowledged and agreed that while
the funds are on deposit in the trust checking account at J.P. Morgan Chase Bank
awaiting distribution, the Company will not earn any interest or dividends.
 
On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated
(“Company Notification”) and (ii) the Company shall deliver to you (a) [an
affidavit] [a certificate] of __________________, which verifies the vote of the
Company’s stockholders in connection with the Business Combination and (b)
written instructions with respect to the transfer of the funds held in the Trust
Account (the “Instruction Letter”).  You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the Company counsel’s Notification and the Instruction Letter, in accordance
with the terms of the Instruction Letter.  In the event that certain deposits
held in the Trust Account may not be liquidated by the Consummation Date without
penalty, you will notify the Company of the same and the Company shall direct
you as to whether such funds should remain in the Trust Account and distributed
after the Consummation Date to the Company.  Upon the distribution of all the
funds in the Trust Account pursuant to the terms hereof, the Trust Agreement
shall be terminated and the Trust Account closed.
 
 
A-1

--------------------------------------------------------------------------------

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then,
upon receipt by the Trustee of written instruction by the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
as soon as practical following the original Consummation Date as set forth in
the notice.
 

 
Very truly yours,
     
UNIVERSAL BUSINESS PAYMENT SOLUTIONS
 
ACQUISITIONS CORPORATION
     
By:
     
Bipin C. Shah, Chief Executive Officer
       
By:
     
Peter Davidson, Chief Administrative Officer
     
cc:  Steve Levine, EarlyBirdCapital, Inc.
   

 
 
A-2

--------------------------------------------------------------------------------

 

EXHIBIT B
 
[Letterhead of Company]
 
[Insert date]


Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson
 
 
Re:
Trust Account No.[    ]Termination Letter

 
Gentlemen:
 
Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Universal Business Payment Solutions Acquisition Corporation (the “Company”) and
Continental Stock Transfer & Trust Company (the “Trustee”), dated as of
_________________, 2011 (the “Trust Agreement”), this is to advise you that the
Company has been unable to effect a Business Combination, as defined in the
Company’s prospectus relating to its IPO, as defined in the Trust Agreement,
with a target company within the time frame specified in the Company’s
Certificate of Incorporation, as described in the Company’s prospectus relating
to its IPO.
 
In accordance with the terms of the Trust Agreement, we hereby authorize you, to
commence liquidating all of the assets held in the Trust Account on [insert
date], and to transfer the proceeds to the Trust checking account at J.P. Morgan
Chase Bank, N.A. and as promptly as practicable to distribute proceeds to
stockholders of record on the [insert date].  You will notify the Company in
writing as to when all of the funds in the Trust Account will be available for
immediate transfer (the “Transfer Date”) in accordance with the terms of the
Trust Agreement and the Restated Certificate of Incorporation of the
Company.  You shall commence distribution of such funds in accordance with the
terms of the Trust Agreement and the Restated Certificate of Incorporation of
the Company and you shall oversee the distribution of the funds.  Upon the
distribution of all the funds in the Trust Account, your obligations under the
Trust Agreement shall be terminated.
 

 
Very truly yours,
     
UNIVERSAL BUSINESS PAYMENT SOLUTIONS
 
ACQUISITIONS CORPORATION
     
By:
     
Bipin C. Shah, Chief Executive Officer
       
By:
     
Peter Davidson, Chief Administrative Officer
     
cc:  Steve Levine, EarlyBirdCapital, Inc.
   

 
 
B-1

--------------------------------------------------------------------------------

 

EXHIBIT C
 
[Letterhead of Company]
 
[Insert date]


Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson
 
 
Re:
Trust Account No.[    ]

 
Gentlemen:
 
Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
Universal Business Payment Solutions Acquisition Corporation (the “Company”) and
Continental Stock Transfer & Trust Company (the “Trustee”), dated as of
________________, 2011 (the “Trust Agreement”), the Company hereby requests that
you deliver to the Company $___________ of the income earned on the Property as
of the date hereof.
 
The Company requires such funds to pay for the tax obligations as set forth on
the attached tax return or tax statement or to pay for certain working capital
obligations.  In accordance with the terms of the Trust Agreement, you are
hereby directed and authorized to transfer (via wire transfer) such funds
promptly upon your receipt of this letter to the Company’s operating account at:
 
[WIRE INSTRUCTION INFORMATION]
 

 
Very truly yours,
     
UNIVERSAL BUSINESS PAYMENT SOLUTIONS
 
ACQUISITIONS CORPORATION
     
By:
     
Bipin C. Shah, Chief Executive Officer
       
By:
     
Peter Davidson, Chief Administrative Officer
     
cc:  Steve Levine, EarlyBirdCapital, Inc.
   

 
 
C-1

--------------------------------------------------------------------------------

 

EXHIBIT D
 
[Letterhead of Company]
 
[Insert date]


Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson
 
 
Re:
Trust Account No.[    ]

 
Gentlemen:
 
Pursuant to paragraph 2(b) of the Investment Management Trust Agreement between
Universal Business Payment Solutions Acquisition Corporation  (the “Company”)
and Continental Stock Transfer & Trust Company (the “Trustee”), dated as of
____________, 2011 (the “Trust Agreement”), the Company hereby requests that you
deliver to the Company $_______________ of the Property as of the date
hereof.  The Company requires such funds to purchase up to 50% of its public
shares in connection with seeking stockholder approval of an initial business
combination.  In accordance with the terms of the Trust Agreement, you are
hereby directed and authorized to transfer (via wire transfer) such funds
promptly upon your receipt of this letter to the Company’s operating account at:
 
[WIRE INSTRUCTION INFORMATION]
 

 
Very truly yours,
     
UNIVERSAL BUSINESS PAYMENT SOLUTIONS
 
ACQUISITIONS CORPORATION
     
By:
     
Bipin C. Shah, Chief Executive Officer
       
By:
     
Peter Davidson, Chief Administrative Officer
     
cc:  Steve Levine, EarlyBirdCapital, Inc.
   

 
 
D-1

--------------------------------------------------------------------------------

 

EXHIBIT E
 
AUTHORIZED INDIVIDUAL(S) FOR TELEPHONE CALL
BACK
 
AUTHORIZED TELEPHONE
NUMBER(S)
     
Company:
         
Bipin C. Shah
 
(610) 977-2482
Peter Davidson
   
Trustee:
         
Continental Stock Transfer & Trust Company
 
[(212) 845-4000]

 
 
E-1

--------------------------------------------------------------------------------

 

Schedule A
 

   
Time and method of
   
Fee Item
 
payment
 
Amount
Documentation review, establishment of bank and investment Accounts
 
Initial closing of Offering by wire transfer.
 
$ 3,000.00
         
Annual fee.
 
First year, initial closing of Offering by wire transfer; thereafter on the
anniversary of the effective date of the Offering by wire transfer or check.
 
$ 10,000.00
         
Transaction processing fee for disbursements to Company under Sections 2(a) and
2(b).
 
Deduction by Trustee from accumulated income following disbursement made to
Company under Section 2.
 
$ 250.00
         
Paying Agent services for distributions made to shareholders pursuant to Section
1(i).
  
Liquidation of the Trust Account pursuant to Section 1(i)
  
Usual and customary service fees from time to time applicable to Paying Agent
services of Trustee.

 
 
 

--------------------------------------------------------------------------------

 
 